Case 2:20-cv-06787-GW-MRW Document 34 Filed 03/11/21 Page 1 of 24 Page ID #:495



  1   Joel R. Weiner (SBN 139446)
      joel.weiner@katten.com
  2   Shelby Palmer (SBN 329450)
      shelby.palmer@katten.com
  3   KATTEN MUCHIN ROSENMAN LLP
      2029 Century Park East, Suite 2600
  4   Los Angeles, CA 90067-3012
      Telephone: 310.788.4400
  5   Facsimile: 310.788.4471

  6   Attorneys for Defendants
      Universal Studios Company LLC,
  7   Bob Gale and Robert Zemeckis

  8                                 UNITED STATES DISTRICT COURT

  9                                CENTRAL DISTRICT OF CALIFORNIA

 10                                      WESTERN DIVISION

 11   JESSE LEE VINT III                         Case No. 2:20-cv-06787 GW (MRWx)

 12                   Plaintiff,
                                            DEFENDANTS UNIVERSAL
 13         vs.                             STUDIOS COMPANY LLC, BOB
                                            GALE AND ROBERT ZEMECKIS’S
 14   UNIVERSAL STUDIOS COMPANY, LLC        NOTICE OF MOTION AND MOTION
      MAX BAER JR., ROGER CAMRAS, BOB       TO DISMISS SECOND AMENDED
 15   GALE, ROBERT ZEMECKIS and DOES 1-100, COMPLAINT; MEMORANDUM OF
      inclusive,                            POINTS AND AUTHORITIES IN
 16                                         SUPPORT THEREOF
                 Defendants.
 17                                        [[Proposed] Order filed concurrently herewith]
 18                                              Hearing Date: April 27, 2021
 19                                              Time: 8:30 a.m.
                                                 Courtroom: 9D
 20                                              Judge: Hon. George H. Wu

 21                                              Complaint Filed: June 1, 2020
                                                 Complaint Removed: July 29, 2020
 22

 23

 24

 25

 26

 27

 28
                                                                                (2:20-cv-06787)
                  NOTICE OF MOTION AND MOTION TO DISMISS SECOND AMENDED COMPLAINT
      147923824
Case 2:20-cv-06787-GW-MRW Document 34 Filed 03/11/21 Page 2 of 24 Page ID #:496



  1                                    NOTICE OF MOTION AND MOTION

  2   TO ALL PARTIES HEREIN AND THEIR ATTORNEYS OF RECORD:

  3               PLEASE TAKE NOTICE that on April 27, 2021, at 8:30 a.m., or as soon thereafter as this

  4   matter may be heard in Courtroom 9D before the Honorable George H. Wu, located at First Street

  5   Courthouse, 350 W. 1st Street, Los Angeles, CA 90012, Defendants Universal Studios Company

  6   LLC (“Universal”), Bob Gale (“Gale”) and Robert Zemeckis (“Zemeckis”) (collectively, “Moving

  7   Defendants”) will and do hereby move this Court pursuant to Fed. R. Civ. P. 12(b)(6) for an Order

  8   dismissing the Second Amended Complaint (“SAC”) of Plaintiff Jesse Lee Vint III (“Plaintiff”).

  9               This motion is made following a conference per Local Rule 7-3 between counsel for Moving

 10   Defendants and Plaintiff in pro se on February 18, 2021, via email/letter from counsel for Moving

 11   Defendants to Plaintiff, insofar as Plaintiff has declined to communicate by telephone. (The parties

 12   also had several prior discussions and correspondence pertaining to the original Complaint and First

 13   Amended Complaint). Plaintiff has refused to dismiss his claim, and no resolution was reached.

 14               Moving Defendants move for an Order dismissing the SAC on the ground that it fails to state

 15   a claim upon which relief can be granted. Among other reasons, Plaintiff’s SAC is time-barred by

 16   the two-year statute of limitations, which expired in 1987, and fails to allege facts sufficient to

 17   establish an implied-in-fact contract or breach by Moving Defendants. Leave to amend would be

 18   futile. Plaintiff has amended twice and cannot cure the defects. Thus, the SAC should be dismissed

 19   without leave to amend and the action should be dismissed in its entirety with prejudice.

 20               The motion is based upon the Notice of Motion and Motion, the Memorandum of Points and

 21   Authorities, the court filings in this action, such matters of which this Court must or may take

 22   judicial notice, and such other matters as the Court may properly consider in deciding this motion.

 23
      Dated: March 11, 2021                           KATTEN MUCHIN ROSENMAN LLP
 24

 25
                                                      By /s/Joel R. Weiner
 26                                                       Joel R. Weiner
                                                      Attorneys for Defendants
 27                                                   Universal Studios Company LLC,
                                                      Bob Gale and Robert Zemeckis
 28
                                                         1                                   (2:20-cv-06787)
                   NOTICE OF MOTION AND MOTION TO DISMISS SECOND AMENDED COMPLAINT
      147923824
Case 2:20-cv-06787-GW-MRW Document 34 Filed 03/11/21 Page 3 of 24 Page ID #:497



  1                                                          TABLE OF CONTENTS

  2                                                                                                                                                     Page
  3   A.          INTRODUCTION .................................................................................................................... 1
  4   B.          PROCEDURAL BACKGROUND........................................................................................... 3
  5   C.          THE ALLEGATIONS OF THE SECOND AMENDED COMPLAINT ................................. 3
  6               1.        Allegations Relevant to the Claim for Breach of Implied-in-Fact Contract ................. 3
  7               2.        Allegations Relevant to the Statute of Limitations Defense. ........................................ 4
  8   D.          LEGAL STANDARDS FOR MOTIONS TO DISMISS ......................................................... 6
  9   E.          ARGUMENT ............................................................................................................................ 7
 10               1.        Plaintiff’s sole claim for breach of implied-in-fact contract is time-barred by
                            the two-year statute of limitations, which expired in 1987........................................... 7
 11
                            a.         A two-year statute of limitations governs Plaintiff’s claim. ............................. 7
 12
                            b.         Plaintiff’s claim accrued when Back to the Future was released in
 13                                    theaters in 1985, and, thus, the two-year statute of limitations expired
                                       in 1987. ............................................................................................................. 7
 14
                            c.         The “discovery rule” does not apply to postpone accrual of the claim. ........... 8
 15
                            d.         Plaintiff’s allegations regarding the 1986 copyright registration of the
 16                                    fourth draft of the Back to the Future screenplay are immaterial. .................. 11
 17                         e.         Ninth Circuit law authorizes the district court to dismiss without leave
                                       to amend a time-barred complaint that cannot be corrected. .......................... 14
 18
                  2.        Plaintiff fails to allege facts to support a claim for breach of implied-in-fact
 19                         contract ........................................................................................................................ 15
 20                         a.         The elements of a claim for breach of implied-in-fact contract...................... 15
 21                         b.         Plaintiff fails to allege privity of contract with Moving Defendants. ............. 15
 22                         c.         Plaintiff fails to allege that he submitted his story idea for sale. .................... 16
 23                         d.         Plaintiff’s stray allegations of idea theft and plagiarism fail to state a
                                       claim. ............................................................................................................... 16
 24
                  3.        As leave to amend would be futile, the action should be dismissed with
 25                         prejudice. ..................................................................................................................... 17
 26   F.          CONCLUSION ....................................................................................................................... 18
 27

 28
                                                                               i                                                       (2:20-cv-06787)
                       NOTICE OF MOTION AND MOTION TO DISMISS SECOND AMENDED COMPLAINT
      147923824
Case 2:20-cv-06787-GW-MRW Document 34 Filed 03/11/21 Page 4 of 24 Page ID #:498



  1
                                                        TABLE OF AUTHORITIES
  2
                                                                                                                                            Page(s)
  3
      Cases
  4
      Armenta v. Bank of Am.,
  5      No. CV 11-9012-GW(SHX), 2012 WL 13012811 (C.D. Cal. Jan. 12, 2012) .........................15

  6   Ashcroft v. Iqbal,
         556 U.S. 662 (2009) ...............................................................................................................6, 7
  7
      ATPAC, Inc. v. Aptitude Sols, Inc.,
  8      No. CIV. 2:10294WBSKJM, 2010 WL 1779901 (E.D. Cal. Apr. 29, 2010) ..........................12

  9   Bell Atl. Corp. v. Twombly,
          550 U.S. 544 (2007) ...................................................................................................................6
 10
      Benay v. Warner Bros. Entertainment, Inc.,
 11      607 F.3d 620 (9th Cir. 2010) .....................................................................................7, 8, 15, 16

 12   Chappel v. Lab. Corp. of Am.,
         232 F.3d 719 (9th Cir. 2000) ...................................................................................................17
 13
      Chodos v. West Publishing Co.,
 14      292 F.3d 992 (9th Cir. 2002) ...................................................................................................17

 15   Desny v. Wilder,
         46 Cal. 2d 715 (1956) ..............................................................................................................16
 16
      Donahue v. Ziv Television Programs, Inc.,
 17      245 Cal. App. 2d 595 (1966) ...................................................................................................16

 18   Fox v. Ethicon Endo-Surgery, Inc.,
         35 Cal. 4th 797 (2005) .........................................................................................................9, 11
 19
      Hebrew Academy of San Francisco v. Goldman,
 20      42 Cal. 4th 883 (2007) ...............................................................................................................9

 21   Heger v. Kiki Tree Pictures Inc.,
         CV 17-03810, 2017 WL 5714517 (C.D. Cal. 2017)..................................................................4
 22
      Jolly v. Eli Lilly & Co.,
 23       44 Cal. 3d 1110 (1988) ............................................................................................................14

 24   KKMB, LLC v. Khader,
        No. CV 18-5170-GW(JPRX), 2018 WL 6012225 (C.D. Cal. Oct. 4, 2018) ...........................15
 25
      Klekas v. EMI Films, Inc.,
 26      150 Cal. App. 3d 1102 (1984) .................................................................................................16

 27   Leon v. Wells Fargo Bank, N.A.,
         No. 17-CV-03371-BLF, 2018 WL 3474182 (N.D. Cal. July 19, 2018) ..................................13
 28
                                                                          ii                                                   (2:20-cv-06787)
                   NOTICE OF MOTION AND MOTION TO DISMISS SECOND AMENDED COMPLAINT
      147923824
Case 2:20-cv-06787-GW-MRW Document 34 Filed 03/11/21 Page 5 of 24 Page ID #:499



  1   Long v. Walt Disney Co.,
         116 Cal. App. 4th 868 (2004) ....................................................................................................9
  2
      Mann v. Columbia Pictures, Inc.,
  3     128 Cal. App. 3d 628 (Ct. App. 1982) .....................................................................................16

  4   Moss v. U.S. Secret Serv.,
        572 F.3d 962 (9th Cir. 2009) .....................................................................................................7
  5
      NBCUniversal Media, LLC v. Superior Court,
  6     225 Cal. App. 4th 1222 (2014) ....................................................................................7, 8, 9, 12

  7   North Star Int’l v. Arizona Corp. Comm’n,
         720 F.2d 578 (9th Cir. 1983) .....................................................................................................7
  8
      O’Connor v. Franke,
  9      No. CV 16-3542 PA (JCX), 2017 WL 7833773 (C.D. Cal. June 26, 2017)............................17

 10   Perez-Encinas v. AmerUs Life Ins. Co.,
         468 F. Supp. 2d 1127 (N.D. Cal. 2006) .....................................................................................8
 11
      Platt Elec. Supply, Inc. v. EOFF Elec., Inc.,
 12      522 F.3d 1049 (9th Cir. 2008) ......................................................................................... passim

 13   Robertson v. McNeil-PPC, Inc.,
         No. LACV1109050JAKSSX, 2013 WL 12124098 (C.D. Cal. June 19, 2013) .......................13
 14
      Sharp v. Nationstar Mortg.,
 15      LLC, 701 F. App'x 596 (9th Cir. 2017) ...................................................................................15

 16   Shively v. Bozanich,
          31 Cal. 4th 1230 (2003) .............................................................................................................9
 17
      Sisseton-Wahpeton Sioux Tribe v. United States,
 18       90 F.3d 351 (9th Cir. 1996) .................................................................................................7, 17

 19   Survivor Prods. LLC v. Fox Broadcasting Co.,
         No. CV01-3234 LGB, 2001 WL 35829267 (C.D. Cal June 12, 2001) ...................................13
 20
      Taiwan C.R. Litig. Org. v. Kuomintang Bus. Mgmt. Comm.,
 21      486 F. App'x 671 (9th Cir. 2012) .............................................................................................15

 22   Valley Broad. Co. v. U.S. Dist. Ct. for Dist. of Nevada,
         798 F.2d 1289 (9th Cir. 1986) ...................................................................................................4
 23
      Walters v. California Dep’t of Corr. & Rehab.,
 24      No. 217CV2393KJMKJNP, 2018 WL 1900021 (E.D. Cal. Apr. 20, 2018)............................14

 25   Walters v. California Dep't of Corr. & Rehab.,
         No. 217CV2393MCEKJNP, 2018 WL 341792 (E.D. Cal. Jan. 9, 2018), report
 26      and recommendation adopted sub nom. Walters v. California Dep’t of Corr. &
         Rehab., No. 217CV2393KJMKJNP, 2018 WL 1900021 (E.D. Cal. Apr. 20, 2018) ..............14
 27
      Wolf v. Travolta,
 28      167 F. Supp. 3d 1077 (C.D. Cal. 2016) .......................................................................11, 12, 13
                                                                         iii                                                  (2:20-cv-06787)
                   NOTICE OF MOTION AND MOTION TO DISMISS SECOND AMENDED COMPLAINT
      147923824
Case 2:20-cv-06787-GW-MRW Document 34 Filed 03/11/21 Page 6 of 24 Page ID #:500



  1   In re World Auxiliary Power Co.,
          303 F.3d 1120 (9th Cir. 2002) .................................................................................................13
  2
      Statutes
  3
      Cal. Civ. Proc. Code § 339(1) ..........................................................................................................7
  4
      Rules
  5
      Rule 12(b)(6) of the Federal Rules of Civil Procedure ....................................................................6
  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                                         iv                                                  (2:20-cv-06787)
                   NOTICE OF MOTION AND MOTION TO DISMISS SECOND AMENDED COMPLAINT
      147923824
Case 2:20-cv-06787-GW-MRW Document 34 Filed 03/11/21 Page 7 of 24 Page ID #:501



  1                              MEMORANDUM OF POINT AND AUTHORITIES

  2   A.          INTRODUCTION

  3               This lawsuit pertains to the acclaimed 1985 motion picture Back to the Future, written by

  4   defendants Bob Gale (“Gale”) and Robert Zemeckis (“Zemeckis”), directed by Zemeckis, and

  5   produced and distributed by Universal Pictures. Defendants Gale, Zemeckis and Universal Studios

  6   Company LLC (“Universal”) (collectively, “Moving Defendants”) move to dismiss the Second

  7   Amended Complaint (“SAC”) in its entirety, without leave to amend, ending this frivolous lawsuit.

  8               In the SAC, pro se Plaintiff Jesse Lee Vint III (“Plaintiff” or “Vint”) alleges that he is the

  9   true originator of the story idea for Back to the Future. He alleges he came up with the idea in 1984,

 10   disclosed it to a business colleague who supposedly disclosed it to others who out of dislike for

 11   Plaintiff shared the idea with Gale and Zemeckis. Plaintiff’s claim is pure fiction.

 12               Regardless, Plaintiff filed this lawsuit 33 years too late. Back to the Future premiered in

 13   1985. The law is clear that Plaintiff’s sole claim for breach of implied-in-fact contract is subject to a

 14   two-year statute of limitations that accrued as a matter of law when the movie premiered in 1985.

 15   The statute of limitations on Plaintiff’s purported claim therefore expired in 1987. The rest of this

 16   brief is largely explanatory or superfluous, as the claim is so clearly time-barred.

 17               Plaintiff tries to invoke “delayed discovery” to “toll” the statute of limitations based on “new

 18   information” (from 1986) that he purportedly learned of in 2019. The delayed discovery doctrine,

 19   however, does not apply to a claim for use of an idea in a publicly released motion picture because

 20   the use of the idea is open to view and not hidden from the plaintiff. Here, Plaintiff was deemed to

 21   be on notice of his claim once the film premiered in 1985 allegedly using his story ideas. He had

 22   two years, until 1987, to investigate and file suit. He filed in 2020, more than three decades too late.

 23               Yet, even assuming, arguendo, that Plaintiff had alleged a claim to which the delayed

 24   discovery doctrine theoretically could apply, it applies only where a plaintiff is not on inquiry notice

 25   of his claim. Here, Plaintiff repeatedly admits in the SAC that he was actually aware of his claim in

 26   1985, alleging, among other things, that he “first confronted [an individual about it] in the summer

 27   of 1985, one month after the release of Back to the Future.” (SAC ¶ 28.) He claims that the story

 28   lines, ages of the characters and dates chosen for the time travel are so similar that they must have
                                                           1                                     (2:20-cv-06787)
                    NOTICE OF MOTION AND MOTION TO DISMISS SECOND AMENDED COMPLAINT
      147923824
Case 2:20-cv-06787-GW-MRW Document 34 Filed 03/11/21 Page 8 of 24 Page ID #:502



  1   been copied. (SAC ¶¶ 27, 32-34.) He consulted with attorneys about the claim “at this time,” in

  2   1985. (SAC, Ex. 2, ¶¶ 1, 2.) In an exhibit to his SAC, Plaintiff concedes that he knew of his claim

  3   and made a conscious decision not to sue, asserting that no attorney would take his case and that he

  4   was discouraged by the verdicts in the O.J. Simpson and Robert Blake murder trials. (SAC, Ex. 2.)

  5               Fortunately, the Court need not rehash what happened decades ago, because Plaintiff’s claim

  6   is so clearly time-barred on its face based on the 1985 “worldwide release” of Back to the Future,

  7   along with Plaintiff’s admitted awareness of his claim at that time. There is no scenario in which

  8   this claim is not time-barred, and there is nothing Plaintiff can allege to save it. Platt Elec. Supply,

  9   Inc. v. EOFF Elec., Inc., 522 F.3d 1049 (9th Cir. 2008) (affirming dismissal of complaint based on

 10   statute of limitations, without leave to amend, where amendment would be futile).

 11               As an additional ground to dismiss, the SAC fails to state a claim because it does not allege

 12   facts to establish a contractual relationship between Plaintiff and Moving Defendants. To the

 13   contrary, Plaintiff alleges that he disclosed his idea only to Roger Camras (who had no association

 14   with Moving Defendants and was not involved in Back to the Future). Plaintiff does not allege that

 15   he had any relationship, mutual understanding or contact of any kind with Gale or Zemeckis. Under

 16   Ninth Circuit law, privity of contract is required for a claim of breach of implied-in-fact contract and

 17   is absent here. Furthermore, even as to Camras, Plaintiff alleges that he did not disclose his story

 18   idea for the purpose of entering into an agreement with Camras, but to the contrary, to explain to

 19   Camras that his story idea was not for sale. Thus, Plaintiff’s own allegations negate a required

 20   element needed to state a claim for breach of implied-in-fact contract, i.e., the submission of an idea

 21   for sale to the recipient. As such, the SAC contains no plausible factual basis for a claim of breach

 22   of implied-in-fact contract against any defendant, even if Plaintiff’s claims were not time-barred.

 23               Plaintiff has now had three chances to allege a claim. Plaintiff cannot state a claim, and it is

 24   clear from the increasingly offensive and accusatory allegations in the SAC and Exhibit 2 thereto

 25   that this lawsuit has run its course. The Court should grant the motion to dismiss without leave to

 26   amend, and dismiss this action in its entirety, with prejudice.

 27

 28
                                                           2                                     (2:20-cv-06787)
                    NOTICE OF MOTION AND MOTION TO DISMISS SECOND AMENDED COMPLAINT
      147923824
Case 2:20-cv-06787-GW-MRW Document 34 Filed 03/11/21 Page 9 of 24 Page ID #:503



  1   B.          PROCEDURAL BACKGROUND

  2               Plaintiff has been given leave to amend twice. Each time, he has been afforded several

  3   months to try to allege a claim. Moving Defendants extensively briefed the prior two motions to

  4   dismiss, and the Court held two prior hearings and subsequently issued two detailed rulings. Thus,

  5   Plaintiff has been given plenty of time and plenty of guidance and admonitions, and it is now clear

  6   he cannot state a claim. This is Moving Defendants’ third motion to dismiss, and for the reasons

  7   stated below, it should be granted without leave to amend.

  8   C.          THE ALLEGATIONS OF THE SECOND AMENDED COMPLAINT

  9               1.       Allegations Relevant to the Claim for Breach of Implied-in-Fact Contract.

 10               Plaintiff alleges he started writing a screenplay called Fathers and Sons in 1984 about a 15-

 11   year-old boy who would travel back in time from 1984 to 1955 when he would be the same age as

 12   his father and they would meet in high school (the “story idea”). (SAC, ¶¶ 17-20.) Plaintiff’s

 13   inspiration for the story idea was his relationship with his own son; the years and ages that Plaintiff

 14   chose were based on his and his son’s ages and birthdates. (SAC, ¶¶ 18-20.)

 15               Plaintiff alleges he disclosed the story idea in confidence to defendant Roger Camras in

 16   1984, a film producer with whom Plaintiff had been working on other projects for some years.

 17   Plaintiff alleges he disclosed his story idea to Camras not to sell it, but to explain to Camras that it

 18   was not a sequel to another script Plaintiff had recently written for Camras entitled Hometown USA.

 19   (SAC, ¶¶ 18, 21.) A short time later, Camras called Plaintiff to inform him that defendant Max Baer

 20   Jr. (Camras’s producing partner) was interested in the story idea and wanted to make a movie about

 21   traveling back in time to when he was the same age as his own father – the late heavyweight boxing

 22   champion, Max Baer, Sr. – and then fighting his father in the ring. Plaintiff, who had had a falling

 23   out with Baer, alleges he “rejected the idea outright, saying he would never have Max Baer as a

 24   creative partner, even with a gun to his head.” (SAC, ¶¶ 12, 22.) Plaintiff alleges he “made it very

 25   clear” to Camras that neither he nor Baer had any rights to the story line or to Plaintiff’s screenplay,

 26   and that the “storyline idea [] was not available for sale.” (SAC, ¶¶ 23, 24) (emphasis added).

 27               Plaintiff alleges that Baer was so angered by the rejection that he took his revenge by stealing

 28   the story idea. (SAC, ¶ 24.) But Plaintiff does not allege that Baer used the story idea to make a
                                                           3                                     (2:20-cv-06787)
                       NOTICE OF MOTION AND MOTION TO DISMISS SECOND AMENDED COMPLAINT
      147923824
Case 2:20-cv-06787-GW-MRW Document 34 Filed 03/11/21 Page 10 of 24 Page ID #:504



  1   film about himself and his father the boxer, or to make any film. Rather, Plaintiff alleges that a film

  2   editor named Frank Morriss1 worked on several films with Camras and Baer, and one film with

  3   defendants Zemeckis and Gale. (SAC, ¶ 25.) Plaintiff then speculates that “[o]n information and

  4   belief…Frank Morris [sic] shared the Fathers and Sons story idea with his employer, Robert

  5   Zemeckis and Zemeckis’s long-time writing partner, Bob Gale.” (SAC, ¶ 26.) This “information

  6   and belief” allegation is untrue, but regardless, there is no claim, as shown below.2

  7               2.       Allegations Relevant to the Statute of Limitations Defense.

  8               After disclosing his story idea to Camras in 1984, Plaintiff alleges:

  9                        27.    About one year and four months after these events the feature

 10                               film Back to the Future was released by UNIVERSAL, a

 11                               screenplay which featured an identical story idea and a timeline

 12                               which was precisely in line with that which Plaintiff Vint had

 13                               shared with Defendant Camras.

 14                        28.    The film editor for Max Baer Productions at this time was Max

 15                               Baer’s friend Mr. Frank Morris [sic], who was also an editor

 16                               for Defendant Zemeckis on another film, Romancing The

 17                               Stone, and who was also aware of the story idea shared by

 18                               Plaintiff Vint, according to Frank Morris’s [sic] own words

 19                               when Plaintiff Vint first confronted him in the summer of

 20                               1985, one month after the release of Back to the Future.

 21

 22
      1
 23     Plaintiff misspells the last name as Morris. Mr. Morriss passed away in 2013, 28 years after the
      release of Back to the Future, a film with which he was not involved. Valley Broad. Co. v. U.S. Dist.
 24   Ct. for Dist. of Nevada, 798 F.2d 1289, 1290 (9th Cir. 1986) (judicial notice of death based on Los
      Angeles Times article). https://www.legacy.com/obituaries/latimes/obituary.aspx?n=frank-e-
 25   morriss&pid=165972832.
      2
 26     Notably, Plaintiff does not allege that he, Camras or Baer had any contact with or any relationship
      of any kind with any Moving Defendants; or that Camras, Baer or Morriss had any involvement with
 27   or credits on Back to the Future – they did not. (SAC, ¶¶ 14-26, 63-66.) Heger v. Kiki Tree Pictures
      Inc., CV 17-03810, 2017 WL 5714517 at *4 (C.D. Cal. 2017) (judicial notice that certain individuals
 28   were and were not included in film’s screen credits).

                                                            4                                   (2:20-cv-06787)
                       NOTICE OF MOTION AND MOTION TO DISMISS SECOND AMENDED COMPLAINT
      147923824
Case 2:20-cv-06787-GW-MRW Document 34 Filed 03/11/21 Page 11 of 24 Page ID #:505



  1                   29.    It would eventually be Defendant Zemeckis and his partner

  2                          Defendant Gale who would be hailed as the writers of the

  3                          screenplay and Defendant Bob Gale as the originator of the

  4                          “story idea” for “Back to the Future,” and it is clear that Mr.

  5                          Morris [sic] was a common link which in overwhelming

  6                          probability had given the two persons prior access to Plaintiff

  7                          Vint’s story idea.

  8                   30.    A story idea is very often a separate on-screen credit given to

  9                          screen writers. Without the story idea, the film Back to the

 10                          Future could not be made. It was Plaintiff Vint’s story idea that

 11                          was plagiarized during the Plaintiff’s writing process.

 12                   31.    It is this story idea that is the basis of this Complaint.

 13                   32.    The mathematical probability that the 1969 birth year of

 14                          Plaintiff’s son, the birth year of Plaintiff (1940), and traveling

 15                          to the year 1955 where the two of them are the same age is

 16                          highly unlikely.

 17                   33.    The parties who claimed to have written and contributed to the

 18                          creation of the film Back to the Future — Defendants — had

 19                          ample access to Plaintiff and his screenplay Fathers and Sons,

 20                          leaving no other conclusion than Plaintiff Vint’s work was

 21                          infringed upon and plagiarized by Defendants.

 22                   34.    The specific details and elements present in both Plaintiff’s

 23                          original screenplay Fathers and Sons and that which would

 24                          eventually become Back to the Future are so substantially

 25                          similar as to lend to no other possible conclusion than that theft

 26                          and/or plagiarism existed.

 27   (SAC, ¶¶ 27-32.) Plaintiff knew all of this in 1985, but chose not to sue, stating:

 28
                                                        5                                    (2:20-cv-06787)
                  NOTICE OF MOTION AND MOTION TO DISMISS SECOND AMENDED COMPLAINT
      147923824
Case 2:20-cv-06787-GW-MRW Document 34 Filed 03/11/21 Page 12 of 24 Page ID #:506



  1                      *Vint did not move forward with a lawsuit at the time of his discovery

  2                      of the theft of intellectual property on the date of the film BACK TO

  3                      THE FUTURE’s world-wide release in 1985 simply because, in spite

  4                      of the overwhelming mathematical probability that is far beyond a

  5                      thousand to one that the defendants were guilty of intellectual property

  6                      theft, his evidence was still ultimately circumstantial, and moving

  7                      forward with a lawsuit against Universal Studios would have proven

  8                      utterly futile and a waste of everybody’s time according to every

  9                      single lawyer that Plaintiff Vint consulted with at that time. In short,

 10                      no attorney would take the case against Universal Studios, whose

 11                      resources are known to be infinite. This is why Plaintiff Vint decided

 12                      to fight for his cause Pro Se.

 13   (SAC, Ex. 2, first paragraph.)3 Plaintiff further asserts in his Exhibit 2 that the verdicts in the O.J.

 14   Simpson and Robert Blake murder trials also influenced him to refrain from suing.

 15               Plaintiff alleges that – more than 30 years later – “[o]n or about July 2019, Vint hired a

 16   professional investigator to research facts related to these events.” (SAC, ¶ 53.) Plaintiff does not

 17   state why he waited until 2019 to hire the investigator. Plaintiff alleges that the investigator located

 18   hundreds of copyright registrations related to Back to the Future through “modern research”

 19   (apparently through Internet searches of the U.S. Copyright Office, which logs all copyright

 20   registrations). Plaintiff relies specifically on a registration filed in 1986 regarding “Back to the

 21   future : fourth draft,” attached as Exhibit 1 to the SAC, which he alleges should toll the statute of

 22   limitations because the creation and registration dates allegedly somehow support his claim.

 23   D.          LEGAL STANDARDS FOR MOTIONS TO DISMISS

 24               To survive a motion to dismiss brought under Rule 12(b)(6) of the Federal Rules of Civil

 25   Procedure, a plaintiff’s complaint must allege “enough facts to state a claim to relief that is plausible

 26   on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); Ashcroft v. Iqbal, 556 U.S. 662,

 27
      3
 28    References to Exhibit 2 to the SAC pertain to Exhibit 2 attached to Plaintiff’s Notice of Errata, in
      which Plaintiff withdrew his original Exhibit 2 and replaced with his original Exhibit 3. (Dkt. #33.)
                                                       6                                    (2:20-cv-06787)
                   NOTICE OF MOTION AND MOTION TO DISMISS SECOND AMENDED COMPLAINT
      147923824
Case 2:20-cv-06787-GW-MRW Document 34 Filed 03/11/21 Page 13 of 24 Page ID #:507



  1   678 (2009). By contrast, a pleading that only “offers ‘labels and conclusions’ or ‘a formulaic

  2   recitation of the elements of a cause of action will not do.’” Iqbal, 566 U.S. at 678 (quoting

  3   Twombly, 550 U.S. at 555).             Indeed, “[s]uch conclusory statements ‘are not entitled to the

  4   assumption of truth.’” Id. at 679. Plaintiff must plead “non-conclusory factual content” that is

  5   “plausibly suggestive of a claim entitling the plaintiff to relief.” Moss v. U.S. Secret Serv., 572 F.3d

  6   962, 969 (9th Cir. 2009). Dismissal is proper if a “complaint is vague, conclusory, and general and

  7   does not set forth any material facts in support of the allegations.” North Star Int’l v. Arizona Corp.

  8   Comm’n, 720 F.2d 578, 583 (9th Cir. 1983). Leave to amend is properly denied when amendment

  9   would be futile. Sisseton-Wahpeton Sioux Tribe v. United States, 90 F.3d 351, 355 (9th Cir. 1996).

 10   E.          ARGUMENT

 11               1.       Plaintiff’s sole claim for breach of implied-in-fact contract is time-barred by the

 12                        two-year statute of limitations, which expired in 1987.

 13                        a.     A two-year statute of limitations governs Plaintiff’s claim.

 14               Under California law, there is a two-year statute of limitations on claims for breach of

 15   implied-in-fact contract. See Cal. Civ. Proc. Code § 339(1) (“Within two years: 1. An action upon a

 16   contract, obligation or liability not founded upon an instrument of writing”); Benay v. Warner Bros.

 17   Entertainment, Inc., 607 F.3d 620, 633 (9th Cir. 2010) (two-year statute of limitations applied where

 18   plaintiff claimed that defendants used plaintiff’s script in creating the film The Last Samurai);

 19   NBCUniversal Media, LLC v. Superior Court, 225 Cal. App. 4th 1222 (2014) (two-year statute of

 20   limitations barred claim for breach of an implied-in-fact contract where plaintiff claimed that

 21   defendants used plaintiff’s concepts and ideas for a ghost investigation television series in creating

 22   the television series Ghost Hunters).

 23                        b.     Plaintiff’s claim accrued when Back to the Future was released in theaters

 24                               in 1985, and, thus, the two-year statute of limitations expired in 1987.

 25               A claim for breach of an implied-in-fact contract based on alleged use of a plaintiff’s movie

 26   idea accrues – and the statute of limitations begins to run – no later than the date on which the movie

 27   is released. Benay v. Warner Bros. Entertainment, Inc., 607 F.3d at 633 (claim held to be timely

 28   where the plaintiff filed “exactly two years after the release of the Film”). Benay rejected the
                                                           7                                     (2:20-cv-06787)
                       NOTICE OF MOTION AND MOTION TO DISMISS SECOND AMENDED COMPLAINT
      147923824
Case 2:20-cv-06787-GW-MRW Document 34 Filed 03/11/21 Page 14 of 24 Page ID #:508



  1   defendants’ argument that the statute of limitations commenced before the release of the film, stating

  2   that “California courts generally assume that the accrual date is the date on which the work is

  3   released to the general public.” Id. (citing Nimmer on Copyright and discussing California case

  4   authorities). See also NBCUniversal Media, 225 Cal. App. 4th 1222, 1231 (the two-year statute of

  5   limitations for the breach of implied contract claim began to run “no later than the date when Ghost

  6   Hunters [cable television] show was released to the general public”).

  7               Back to the Future was released in mid-1985. (SAC, ¶¶ 27-28; see also SAC Ex. 2, first

  8   paragraph, referring to “the film BACK TO THE FUTURE's world-wide release in 1985”).

  9   Plaintiff’s claim for breach of implied-in-fact contract accrued at that time.       Accordingly, the

 10   two-year statute of limitations commenced running in 1985 and expired in 1987.

 11                      c.     The “discovery rule” does not apply to postpone accrual of the claim.

 12               Plaintiff argues that the statute of limitations should be delayed for 30+ years under the

 13   “discovery rule” because lawyers told him in the 1980s that he did not have sufficient evidence to

 14   win his case; and because an investigator whom Plaintiff hired in 2019 did an online search of the

 15   U.S. Copyright Office records and informed Plaintiff of a copyright registration for a Back to the

 16   Future script (fourth draft) that Plaintiff claims he could not have found on his own and that he

 17   believes somehow supports his claim. (SAC, ¶¶ 44-46, 53-61; SAC Ex. 2.)

 18               Plaintiff misunderstands the statute of limitations and the discovery rule. As a general

 19   matter, the discovery rule applies to tort actions and not to contract actions except in limited

 20   situations not present here. As explained in NBCUniversal Media, “for ‘certain, rather unusual

 21   breach of contract actions’, ‘the discovery rule may be applied to breaches which can be, and are,

 22   committed in secret, and, moreover, where the harm flowing from those breaches will not be

 23   reasonably discoverable by plaintiffs until a future time.’” 225 Cal. App 4th at 1233 (citing April

 24   Enterprises Inc. v. KTTV, 147 Cal. App. 3d 805, 831, 832 (1983) (“A common thread seems to run

 25   through all the types of actions where courts have applied the discovery rule. The injury or the act

 26   causing the injury, or both, have been difficult for the plaintiff to detect.”)).4

 27
      4
         See also Perez-Encinas v. AmerUs Life Ins. Co., 468 F. Supp. 2d 1127, 1134 (N.D. Cal. 2006)
 28
      (declining to apply discovery rule to delay accrual of breach of contract action because alleged
                                                    8                                  (2:20-cv-06787)
                   NOTICE OF MOTION AND MOTION TO DISMISS SECOND AMENDED COMPLAINT
      147923824
Case 2:20-cv-06787-GW-MRW Document 34 Filed 03/11/21 Page 15 of 24 Page ID #:509



  1               Here, the discovery rule cannot possibly apply because the basis of Plaintiff’s claim is that

  2   his story idea was used in the 1985 worldwide release of the hit motion picture Back to the Future –

  3   the story idea was there for all to see. Furthermore, defendants Zemeckis and Gale were “hailed as

  4   the writers of the [multi-award-winning] screenplay and Defendant Bob Gale as the originator of the

  5   ‘story idea’ for “Back to the Future.” (SAC ¶¶ 27, 35.) Zemeckis and Gale were nominated at the

  6   1986 Academy Awards for Best Original Screenplay.5 The alleged use of Plaintiff’s story idea was

  7   not hidden from Plaintiff or hard for Plaintiff to detect, to say the least. It is hard to imagine a more

  8   definitive case in which the discovery rule does not apply.

  9               Indeed, in analogous circumstances, California courts have repeatedly held that the discovery

 10   rule does not apply. See, e.g., NBCUniversal Media, LLC v. Superior Court, 225 Cal. App. 4th 1222

 11   (discovery rule inapplicable to claim for breach of implied-in-fact contract once Ghost Hunters was

 12   telecast on cable television), discussing Shively v. Bozanich, 31 Cal. 4th 1230 (2003) (discovery rule

 13   inapplicable; statute of limitations on defamation claim ran from when book was published); Hebrew

 14   Academy of San Francisco v. Goldman, 42 Cal. 4th 883 (2007) (discovery rule inapplicable; statute

 15   of limitations on defamation claim ran from when book was published); Long v. Walt Disney Co.,

 16   116 Cal. App. 4th 868 (2004) (discovery rule inapplicable; statute of limitations on misappropriation

 17   of likeness claim ran from when images were broadcast on national television).

 18               Yet, even in cases where the delayed discovery rule applies, the statute of limitations is tolled

 19   only until “the plaintiff discovers, or has reason to discover, the cause of action.” Fox v. Ethicon

 20   Endo-Surgery, Inc., 35 Cal. 4th 797, 807 (2005). “The discovery rule only delays accrual until the

 21   plaintiff has, or should have, inquiry notice of the cause of action.” Id. “A plaintiff is on inquiry

 22   notice when she ‘suspects or should suspect that her injury was caused by wrongdoing, that someone

 23   has done something wrong to her.’” NBCUniversal Media, 225 Cal. App 4th at 1236 (quoting Jolly

 24   v. Eli Lilly & Co., 44 Cal. 3d 1110 (1988)).

 25

 26
      breach of contract was not difficult to detect, breach was not secretive, and defendant was not
 27
      responsible for circumstances preventing plaintiffs from knowing about alleged breach).
 28   5
          https://en.wikipedia.org/wiki/Back_to_the_Future#Accolades
                                                       9                                          (2:20-cv-06787)
                    NOTICE OF MOTION AND MOTION TO DISMISS SECOND AMENDED COMPLAINT
      147923824
Case 2:20-cv-06787-GW-MRW Document 34 Filed 03/11/21 Page 16 of 24 Page ID #:510



  1               Plaintiff cannot invoke the discovery rule because in his pleading he unequivocally and

  2   repeatedly admits he was on notice of his claim in 1985. (See quoted allegations from SAC, ¶¶ 27-

  3   32 and SAC, Ex. 2, in Section C.2., above.) Plaintiff alleges, among other things, that:

  4                     He was aware of the release of Back to the Future in 1985 (SAC, ¶¶ 27-28);

  5                     It “featured an identical story idea and a timeline which was precisely in line with that

  6                      which Plaintiff Vint had shared with Defendant Camras” (SAC, ¶ 27);

  7                     He was immediately suspicious and confronted Frank Morriss about it “in the

  8                      summer of 1985, one month after the release of Back to the Future” (SAC, ¶ 28);

  9                     “The mathematical probability that the 1969 birth year of Plaintiff’s son, the birth

 10                      year of Plaintiff (1940), and traveling to the year 1955 where the two of them are the

 11                      same age is highly unlikely” (SAC, ¶ 32);

 12                     Zemeckis and Gale “had ample access to Plaintiff and his screenplay “Fathers and

 13                      Sons,” leaving no other conclusion than Plaintiff Vint’s work was infringed upon and

 14                      plagiarized by Defendants” (SAC, ¶ 33)6;

 15                     “The specific details and elements present in both Plaintiff’s original screenplay

 16                      Fathers and Sons and that which would eventually become Back to the Future are so

 17                      substantially similar as to lend to no other possible conclusion than that theft and/or

 18                      plagiarism existed” (SAC, ¶ 34);

 19                     Plaintiff was considering “moving forward with a lawsuit” and had consulted with

 20                      multiple lawyers. (In Exhibit 2 to the SAC, Plaintiff refers to “every single lawyer

 21                      that Plaintiff Vint consulted with at that time” and “the attorneys that Plaintiff Vint

 22                      consulted with,” SAC, Ex. 2, paragraphs 1 and 2.)

 23               Thus, Vint was not only on notice of his claim, he was certain of it. In his mind, his story

 24   idea was used in Back to the Future as a result of his disclosure to Camras, and the story lines and

 25   ages/dates chosen for the story lines were so similar that in his mind there was “no other possible

 26
      6
 27     Plaintiff knew that Mr. Morriss was the editor on three of Camras/Baer’s films and the editor on
      Zemeckis’s Romancing the Stone (SAC, ¶ 25), which was released in 1984.
 28   https://www.imdb.com/title/tt0088011/releaseinfo.

                                                          10                                     (2:20-cv-06787)
                    NOTICE OF MOTION AND MOTION TO DISMISS SECOND AMENDED COMPLAINT
      147923824
Case 2:20-cv-06787-GW-MRW Document 34 Filed 03/11/21 Page 17 of 24 Page ID #:511



  1   conclusion than that theft and/or plagiarism existed.” (SAC, ¶ 34.) Plaintiff even consulted multiple

  2   attorneys, though none would take his case. (SAC, Ex. 2, paragraphs 1 and 2.)

  3               Plaintiff’s allegations negate any application of the discovery rule. “In order to rely on the

  4   discovery rule for delayed accrual of a cause of action, a plaintiff whose complaint shows on its face

  5   that his claim would be barred without the benefit of the discovery rule must specifically plead facts

  6   to show (1) the time and manner of discovery and (2) the inability to have made earlier discovery

  7   despite reasonable diligence.” Fox v. Ethicon Endo-Surgery, Inc., 35 Cal. 4th 797, 808 (2005)

  8   (internal quotations and citations omitted). Here, Plaintiff’s SAC alleges that “the time and manner

  9   of discovery” of his claim was the summer of 1985 when Back to the Future was released in theaters

 10   worldwide. This forecloses him from relying on the discovery rule. Plaintiff’s claim accrued in

 11   1985 and the two-year statute of limitations expired in 1987.            Based on his own allegations,

 12   Plaintiff’s claim is clearly time-barred on the face of the SAC, and there is nothing Plaintiff can

 13   argue to avoid dismissal.

 14                      d.      Plaintiff’s allegations regarding the 1986 copyright registration of the

 15                              fourth draft of the Back to the Future screenplay are immaterial.

 16               Plaintiff’s sole argument for trying to avoid the statute of limitations – that he hired an

 17   investigator in 2019 who performed online research and informed Plaintiff of the 1986 registration

 18   of the fourth draft of the Back to the Future script – does not invoke tolling, for multiple reasons:

 19               First, Plaintiff was on notice of his claim in 1985 regardless of his 2019 discovery of the

 20   1986 registration. As the Ninth Circuit has acknowledged, a plaintiff is on inquiry notice under

 21   California law “when, simply put, he at least suspects that someone has done something wrong to

 22   him, wrong being used, not in any technical sense, but rather in accordance with its lay

 23   understanding…. A plaintiff need not be aware of the specific facts necessary to establish a claim

 24   since they can be developed in pretrial discovery. Wrong and wrongdoing in this context are

 25   understood in their lay and not legal senses.” Platt Elec. Supply, Inc. v. EOFF Elec., Inc., 522 F.3d

 26   1049 (9th Cir. 2008) (dismissal affirmed); see also Wolf v. Travolta, 167 F. Supp. 3d 1077, 1102

 27   (C.D. Cal. 2016) (“The discovery rule does not require absolute certainty for a cause of action to

 28   accrue. Rather, suspicion of one or more of the elements of a cause of action, coupled with
                                                          11                                   (2:20-cv-06787)
                    NOTICE OF MOTION AND MOTION TO DISMISS SECOND AMENDED COMPLAINT
      147923824
Case 2:20-cv-06787-GW-MRW Document 34 Filed 03/11/21 Page 18 of 24 Page ID #:512



  1   knowledge of any remaining elements, will generally trigger the statute of limitations period.”)

  2   (internal quotations and citations omitted); id. at 1096 (“‘mere [ ] ignorance of evidence is not

  3   ignorance of a potential claim’”) (internal quotations and citations omitted) (emphasis in original).

  4               Second, even assuming, arguendo, that the 1986 registration was needed to put Plaintiff on

  5   inquiry notice of his claim (which it clearly was not), Plaintiff has not alleged facts to establish that

  6   he could not have located the information sooner in the exercise of reasonable diligence. He alleges

  7   no reason why he waited until 2019 to hire the “professional investigator,” nor that he or the

  8   investigator could not have found the information earlier. And despite his ramblings on Internet

  9   search engine technology and DNA evidence, he fails to allege that he even tried to search the

 10   publicly available copyright records. Certainly, the telephone or mail was available to Plaintiff in

 11   the 1980s, 1990s or 2000s to contact the U.S. Copyright Office if he chose to do so, or a search

 12   service. Additionally, the Copyright Office had expansive copyright registration information readily

 13   available online no later than 2013, but Plaintiff never checked.7          To the contrary, the SAC

 14   demonstrates that Plaintiff did nothing to search the Back to the Future copyright records until 2019,

 15   decades after the statute of limitations on his claim had already expired. He has not alleged facts to

 16   establish reasonable diligence, and, regardless, he is “charged with information that could have been

 17   gained by examining public records.” NBCUniversal Media, 225 Cal. App. 4th at 1236; Platt, 522

 18   F.3d at 1056 (the statute begins to run when plaintiff is on inquiry notice “or has the opportunity to

 19   obtain knowledge from sources open to [its] investigation (such as public records…)”).

 20               Third, the 1986 registration does not reflect any nefarious conduct, as Plaintiff recklessly

 21   argues. Plaintiff erroneously suggests that the reference on the registration to “Date of Creation:

 22   1984” pertains to the earliest draft of Back to the Future, but the face of the registration states that

 23   the registration pertains to the “fourth draft.” He also tries to suggest a cover-up because the authors

 24
      7
 25     As stated in the Copyright Office’s Circular 22 (02/2013): “In addition, Copyright Office records
      in machine-readable form cataloged from January 1, 1978, to the present, including registration and
 26   renewal information and recorded documents, are available for searching from the Copyright Office
      website at www.copyright.gov.” https://www.copyright.gov/circs/circ22.pdf. ATPAC, Inc. v.
 27   Aptitude Sols, Inc., No. CIV. 2:10294WBSKJM, 2010 WL 1779901, at *3 (E.D. Cal. Apr. 29, 2010)
      (taking judicial notice of a copy of the Copyright Office’s webpage). Prior to Internet availability, it
 28   was common practice to use a search firm to obtain information from the U.S. Copyright Office.

                                                         12                                   (2:20-cv-06787)
                    NOTICE OF MOTION AND MOTION TO DISMISS SECOND AMENDED COMPLAINT
      147923824
Case 2:20-cv-06787-GW-MRW Document 34 Filed 03/11/21 Page 19 of 24 Page ID #:513



  1   did not register earlier versions of the script and filed the fourth draft in 1986 instead of 1984, even

  2   though there is no requirement of registering prior versions of a work, registering a work the same

  3   year it is created, or registering it at all. His conspiracy theories do not support a claim, and his

  4   defamatory allegations – that the writers of Back to the Future told “lies” and “attempted to backdate

  5   the film” (SAC, ¶¶ 54, 55) – should be stricken. See Survivor Prods. LLC v. Fox Broadcasting Co.,

  6   No. CV01-3234 LGB (SHx), 2001 WL 35829267, at *3 (C.D. Cal June 12, 2001) (“scandalous”

  7   allegations that may be stricken include those that cast a cruelly derogatory light on a party).8

  8               Fourth, Plaintiff alleges he was justified in choosing not to file suit in 1985 because various

  9   attorneys he consulted discouraged him from suing. The fact that Plaintiff consulted counsel,

 10   however, does not justify his delay in suing; to the contrary, it reinforces that he was on notice of his

 11   claims in 1985. Wolf, 167 F. Supp. 3d at 1093-1094, 1096 (although plaintiff “thought it seemed

 12   clear that [defendant had infringed], [plaintiff’s attorney advised her that] more evidence was needed

 13   before any legal action could be taken”; tolling denied); Leon v. Wells Fargo Bank, N.A., No. 17-

 14   CV-03371-BLF, 2018 WL 3474182, at *4 (N.D. Cal. July 19, 2018) (“the fact that [plaintiff]

 15   actually began and abandoned an investigation of his claims [by consulting a lawyer] during the

 16   limitations period is inconsistent with his current assertion of delayed discovery and, in fact, shows

 17   that he had reason to believe he had [a claim]”); Robertson v. McNeil-PPC, Inc.,

 18   No. LACV1109050JAKSSX, 2013 WL 12124098, at *6, n.4 (C.D. Cal. June 19, 2013) (plaintiff’s

 19   delayed discovery argument could not stand where she consulted a lawyer about possible claims).9

 20

 21   8
        Contrary to Plaintiff’s assertions, there are myriad reasons why a copyright registrant might wait to
 22   register a work, such as not wanting to disclose information before a film is released. Regardless,
      the date of registration has nothing to do with the creation of a copyright. In re World Auxiliary
 23   Power Co., 303 F.3d 1120, 1131 (9th Cir. 2002) (“[C]opyright is created every time people set to
      paper, or fingers to keyboard, and affix their thoughts in a tangible medium”). Plaintiff’s own
 24   copyrights have different years for the creation and registration (1996/2003, 1998/2003, 2000/2003,
      2005/2008) and one was registered long after it was published. (Dkt. #13-3, Weiner Declaration, Ex.
 25   A.)
      9
 26    Plaintiff also alleges that the statute of limitations should be tolled based on defendants’ fraudulent
      concealment of their misconduct (SAC ¶¶ 56, 61), but that doctrine does not apply even if there is
 27   active concealment where the plaintiff is nevertheless on inquiry notice of his claim. Wolf, 167 F.
      Supp. 3d at 1094. Furthermore, a defendant’s denial of alleged wrongs does not constitute active
 28   concealment, otherwise there would be endless tolling in virtually every case. Id. at 1096.

                                                          13                                    (2:20-cv-06787)
                    NOTICE OF MOTION AND MOTION TO DISMISS SECOND AMENDED COMPLAINT
      147923824
Case 2:20-cv-06787-GW-MRW Document 34 Filed 03/11/21 Page 20 of 24 Page ID #:514



  1               Finally, the purpose of the statute of limitations is not, as Plaintiff suggests, to permit him to

  2   bring a pro se lawsuit decades too late. Rather,

  3                      [T]he fundamental purpose of the statute [of limitations] is to give

  4                      defendants reasonable repose, that is, to protect parties from defending

  5                      stale claims. A second policy underlying the statute is to require

  6                      plaintiffs to diligently pursue their claims. Because a plaintiff is under

  7                      a duty to reasonably investigate and because a suspicion of

  8                      wrongdoing, coupled with a knowledge of the harm and its cause, will

  9                      commence the limitations period, suits are not likely to be

 10                      unreasonably delayed, and those failing to act with reasonable dispatch

 11                      will be barred.

 12   Jolly, 44 Cal. 3d at 1112.10

 13                      e.      Ninth Circuit law authorizes the district court to dismiss without leave to

 14                              amend a time-barred complaint that cannot be corrected.

 15               In Platt, a seller of space heaters brought claims against a defendant for negligently and

 16   fraudulently misrepresenting that defective heaters were safe. The district court granted a motion to

 17   dismiss the complaint, finding that the statute of limitations was not tolled or delayed under the

 18   discovery rule once plaintiff learned that the heaters were defective and had suffered economic

 19   injury from defendants’ representations. The Ninth Circuit affirmed the dismissal without leave to

 20   amend based on the statute of limitations, holding that any amendment would be futile. 522 F.3d at

 21   1059-60.

 22

 23

 24
      10
 25      See also Walters v. California Dep’t of Corr. & Rehab., No. 217CV2393MCEKJNP, 2018 WL
      341792, at *8 (E.D. Cal. Jan. 9, 2018), report and recommendation adopted sub nom. Walters v.
 26   California Dep’t of Corr. & Rehab., No. 217CV2393KJMKJNP, 2018 WL 1900021 (E.D. Cal. Apr.
      20, 2018) (“the purpose of the statute of limitations, to protect defendants from stale claims, must
 27   also be respected. Defendants are entitled to notice of facts, and fairness ‘demands that the
      defendant be able to anticipate claims that might follow from the facts alleged by the plaintiff.’”
 28   (citing Percy v. San Francisco General Hosp., 841 F.2d 975, 979 (9th Cir. 1988)).

                                                           14                                     (2:20-cv-06787)
                    NOTICE OF MOTION AND MOTION TO DISMISS SECOND AMENDED COMPLAINT
      147923824
Case 2:20-cv-06787-GW-MRW Document 34 Filed 03/11/21 Page 21 of 24 Page ID #:515



  1               Just as in Platt, Plaintiff’s claim is time-barred, delayed discovery does not apply, and the

  2   SAC cannot be cured by further amendment. To the contrary, with each amendment, it has become

  3   clearer that Plaintiff’s complaint is time-barred and he cannot state a claim as a matter of law.11

  4               2.       Plaintiff fails to allege facts to support a claim for breach of implied-in-fact

  5                        contract.

  6                        a.     The elements of a claim for breach of implied-in-fact contract.

  7               In Benay, The Ninth Circuit recited the elements of a claim for breach of an implied-in-fact

  8   contract:

  9                        To establish a case for breach of an implied-in-fact contract based on

 10                        the submission of their Screenplay, the Benays must establish that:

 11                        (1) they submitted the Screenplay for sale to Defendants; (2) they

 12                        conditioned the use of the Screenplay on payment; (3) Defendants

 13                        knew or should have known of the condition; (4) Defendants

 14                        voluntarily accepted the Screenplay; (5) Defendants actually used the

 15                        Screenplay; and (6) the Screenplay had value. Mann v. Columbia

 16                        Pictures, Inc., 128 Cal.App.3d 628, 647 n.6 (Ct.App.1982); see also

 17                        Faris v. Enberg, 97 Cal.App.3d 309, 318 (Ct.App.1979).

 18   Benay, 607 F.3d at 629. As set forth below, Plaintiff has not alleged (and cannot allege) facts to

 19   support the elements of this claim.

 20                        b.     Plaintiff fails to allege privity of contract with Moving Defendants.

 21               A claim for breach of an implied-in-fact contract requires the formation of a contractual

 22   relationship. As such, the courts have repeatedly held that “[p]rivity between the parties is a

 23   necessary element of an implied-in-fact contract claim.” Benay, 607 F.3d at 634. To establish

 24   privity, the plaintiff must allege and prove that he submitted his work to the defendants for sale in

 25   11
          See also Sharp v. Nationstar Mortg., LLC, 701 F. App’x 596, 597 (9th Cir. 2017) (citing Platt
 26   and affirming district court’s dismissal of plaintiff’s time-barred claims); Taiwan C.R. Litig. Org. v.
      Kuomintang Bus. Mgmt. Comm., 486 F. App’x 671 (9th Cir. 2012) (citing Platt). Numerous courts
 27   in the Central District of California have similarly granted motions to dismiss time-barred claims on
      the pleadings, including this Court. See, e.g., Armenta v. Bank of Am., No. CV 11-9012-GW(SHX),
 28   2012 WL 13012811, at *3 (C.D. Cal. Jan. 12, 2012) (Judge Wu); KKMB, LLC v. Khader,
      No. CV 18-5170-GW(JPRX), 2018 WL 6012225, at *5 (C.D. Cal. Oct. 4, 2018) (Judge Wu).
                                                       15                                   (2:20-cv-06787)
                       NOTICE OF MOTION AND MOTION TO DISMISS SECOND AMENDED COMPLAINT
      147923824
Case 2:20-cv-06787-GW-MRW Document 34 Filed 03/11/21 Page 22 of 24 Page ID #:516



  1   exchange for payment, or the claims fails.            Id. (arguing no privity with screenwriter because

  2   plaintiffs did not submit work to him); Mann v. Columbia Pictures, Inc., 128 Cal. App. 3d 628

  3   (1982) (judgment notwithstanding the verdict was properly granted against all defendants, since

  4   plaintiff’s outline was never submitted to defendants nor anyone acting as an agent for defendants).

  5               In the SAC, Plaintiff alleges that he disclosed his story idea only to Camras (SAC, ¶¶ 14-26,

  6   63-66),12 and even then only for the purpose of informing Camras and Baer that it was not available

  7   for sale (SAC, ¶¶ 18, 21-24). Plaintiff does not allege he submitted his script to Moving Defendants

  8   for sale, or at all. Accordingly, Plaintiff has not alleged contractual privity, and has not alleged (and

  9   cannot allege) a claim for breach of implied-in-fact contract against Moving Defendants.

 10                      c.      Plaintiff fails to allege that he submitted his story idea for sale.

 11               A required element of a claim for breach of implied-in-fact contract – the lead element

 12   articulated by the Ninth Circuit in Benay – is that the Plaintiff submitted the work to the defendant

 13   for sale. Benay, 607 F.3d at 629. Plaintiff has not alleged this element. He cannot correct this

 14   deficiency because he has expressly alleged the opposite – that “he made it very clear” to Camras

 15   that neither he nor Baer had any rights to the story line or to Plaintiff’s screenplay, and that the

 16   “storyline idea [] was not available for sale.” (SAC, ¶¶ 23, 24). Accordingly, Plaintiff has not

 17   alleged, and cannot allege, a breach of implied contract claim against Camras or Baer either.

 18                      d.      Plaintiff’s stray allegations of idea theft and plagiarism fail to state a

 19                              claim.

 20               In his SAC, Plaintiff reiterates that his ideas were “stolen,” still failing to accept that ideas

 21   are not property. As stated in Desny v. Wilder, 46 Cal. 2d 715, 731-32 (1956), and by many other

 22   courts, “[g]enerally speaking, ideas are as free as the air,” are “usually not regarded as property,” and

 23   once communicated to others, are “free as the air to common use.”

 24

 25
      12
 26     Klekas v. EMI Films, Inc., 150 Cal. App. 3d 1102 (1984) (no breach of implied contract because
      plaintiff submitted work to defendant who was not involved with the allegedly infringing work);
 27   Donahue v. Ziv Television Programs, Inc., 245 Cal. App. 2d 595, 607 (1966) (no privity with
      writer/producer employed by television company as “[i]t was not he who before or at the time of the
 28   submission impliedly promised to pay and certainly he, at no time, made any express promise”).

                                                           16                                     (2:20-cv-06787)
                    NOTICE OF MOTION AND MOTION TO DISMISS SECOND AMENDED COMPLAINT
      147923824
Case 2:20-cv-06787-GW-MRW Document 34 Filed 03/11/21 Page 23 of 24 Page ID #:517



  1               Plaintiff’s SAC also still includes stray references to “infringement,” copyright remedies, and

  2   a direct reference to the Copyright Act in the prayer. (SAC, pp. 16-17.) But, as already determined,

  3   Plaintiff cannot pursue a claim for copyright infringement since he does not have a registered

  4   copyright. Nor can he pursue state law claims for “plagiarism,” as such claims are preempted by the

  5   Copyright Act, as previously briefed in connection with the prior motions to dismiss.

  6               3.       As leave to amend would be futile, the action should be dismissed with prejudice.

  7               Plaintiff has had ample time to try to state a claim. He filed this action in June 2020. He has

  8   amended his complaint twice, following motions to dismiss with briefing and Court Orders that

  9   detailed the deficiencies in his claims. He now alleges a single claim for breach of implied-in-fact

 10   contract for which the statute of limitations expired in 1987, and which fails to allege any factual

 11   basis for the existence of an implied contract with Moving Defendants. There is nowhere to go from

 12   here. Plaintiff has resorted to ad hominem attacks on individuals, falsely accusing them of lying and

 13   engaging in fraudulent cover-ups without any basis. The time has come for the Court to put an end

 14   to this frivolous lawsuit.

 15               Accordingly, the Court should dismiss Plaintiff’s lawsuit in its entirety, with prejudice.

 16   Sisseton-Wahpeton Sioux Tribe v. United States, 90 F.3d 351, 355 (9th Cir. 1996) (leave to amend is

 17   properly denied when amendment would be futile). See O’Connor v. Franke, No. CV 16-3542 PA

 18   (JCX), 2017 WL 7833773, at *2 (C.D. Cal. June 26, 2017) (“[E]ven taking into account [p]laintiff’s

 19   self-representation, the Court was within its discretion” to dismiss plaintiff’s first amended

 20   complaint without leave to amend); Chodos v. West Publishing Co., 292 F.3d 992, 1003 (9th Cir.

 21   2002) (“[W]hen a district court has already granted a plaintiff leave to amend, its discretion in

 22   deciding subsequent motions to amend is particularly broad.”) (citation and internal quotation marks

 23   omitted); Chappel v. Lab. Corp. of Am., 232 F.3d 719, 725-726 (9th Cir. 2000) (“A district court acts

 24   within its discretion to deny leave to amend when amendment would be futile[.]”); Platt Elec.

 25   Supply, Inc. v. EOFF Elec., Inc., 522 F.3d 1049 (9th Cir. 2008) (leave to amend was properly denied

 26   where the claims were barred by the statute limitations on the face of the complaint).

 27

 28
                                                          17                                    (2:20-cv-06787)
                       NOTICE OF MOTION AND MOTION TO DISMISS SECOND AMENDED COMPLAINT
      147923824
Case 2:20-cv-06787-GW-MRW Document 34 Filed 03/11/21 Page 24 of 24 Page ID #:518



  1   F.          CONCLUSION

  2               Plaintiff cannot state a plausible claim under federal or state law. He has had 10 months to

  3   try and multiple chances to amend. The motion to dismiss should be granted, without leave to

  4   amend, and the lawsuit should be dismissed in its entirety with prejudice.13

  5
                                                      Respectfully submitted,
  6
      Dated: March 11, 2021                           KATTEN MUCHIN ROSENMAN LLP
  7

  8
                                                      By: /s/Joel R. Weiner
  9                                                       Joel R. Weiner
                                                      Attorneys for Defendants
 10                                                   Universal Studios Company LLC,
                                                      Bob Gale and Robert Zemeckis
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27   13
         The dismissal should be of the entire action, including as to co-defendants Camras and Baer
 28   (whom we are informed Plaintiff never served with the summons and complaint). There is only one
      claim alleged in the SAC, and the time-bar and other defenses apply to those defendants as well.
                                                     18                                   (2:20-cv-06787)
                    NOTICE OF MOTION AND MOTION TO DISMISS SECOND AMENDED COMPLAINT
      147923824
